Citation Nr: 1514249	
Decision Date: 04/02/15    Archive Date: 04/09/15

DOCKET NO.  13-07 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Seattle, Washington


THE ISSUE

Entitlement to service connection for recurrent subluxation of the right sternoclavicular (SC) joint (claimed as right collarbone disability), as secondary to service-connected right knee disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

A. Barbier, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1991 to July 1992.  

This appeal to the Board of Veterans' Appeals (Board) arose from a February 2011 rating decision in which the RO denied, inter alia, service connection for a right collarbone disability.  In January 2012, the Veteran filed a notice of disagreement (NOD) with this denial.  The RO issued a statement of the case (SOC) in February 2013, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in March 2013.  

In February 2015, the Veteran testified during a Board videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims file.  

This appeal has been processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) claims processing system.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly resolve the claim herein decided has been accomplished.  

2.  The competent medical opinions on the question of whether the Veteran has SC joint disability as a result of falls due to her service-connected right knee disability are, at least, in relative equipoise. 


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for right SC joint disability, secondary to service-connected right knee disability, are met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board notes that the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).  

Given the favorable disposition of the claim for service connection for right SC joint disability, the Board finds that all notification and development actions needed to fairly resolve this matter have been accomplished.  

The Veteran contends that she experiences recurrent subluxation of the right SC joint with pain and limitation of motion as a result of several falls caused by her service-connected right knee disability.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 111 (West 2014); 38 C.F.R. § 3.303 (2014).  Such a determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993).  See also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection may also be established on a secondary basis for disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability either (a) was caused by or (b) is aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) (2014); Allen v. Brown, 7 Vet. App. 439 (1995).  

In adjudicating a claim for VA benefits, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

Considering the pertinent evidence of record in light of applicable legal authority, and affording the Veteran the benefit of the doubt, the Board finds that the record presents a plausible basis to grant service connection for recurrent subluxation of the right SC joint secondary to service-connected right knee disability.

A March 2008 MRI revealed osteoarthritis of the SC joint with or without a superimposed healing nondisplaced fracture versus bone marrow contusion or bone marrow response to arthritis.  Contemporaneous treatment records document the Veteran's report that she had fallen and caught herself with her right upper extremity.  Assessment included acute right MCL strain.  VA treatment records dated in October 2011 note that the Veteran fell in 2008 when her right knee subluxed and that she sustained a right SC joint separation with subsequent increased and consistent pain in the SC joint.  

A VA treatment record dated in February 2012 notes that  the Veteran fell and twisted her right knee and landed on her right clavicle.  A history of prior subluxation of the SC joint was noted.  Her fall was noted to cause right SC joint subluxation and exacerbation of prior injury.  The circumstances of her fall included knee causing gait problems.  A June 2012 CT scan of the right SC joint revealed subchondral cystic formation.  Treatment records from October 2012 reference the Veteran's right shoulder strain from her January 2012 fall onto her right flexed elbow, resulting in pain and subluxation of the right SC joint.  In November 2012, the Veteran reported continued right SC join pain daily.  Assessments included sprain and continued instability of the right SC joint.  

A November 2013 VA examination report documents diagnoses of SC strain and right acromiclavicular degenerative disease.  The examiner noted the Veteran's two falls, which dislocated/subluxed her SC joint; the Veteran reported the falls were  due to her right knee giving way.  The Veteran reported pain to the SC join persisted with any use of her right upper extremity.  

As noted, the medical evidence of record reflects that the Veteran has current SC joint disability.  Diagnoses have included right SC strain and instability, and testing has revealed arthritis and subchondral cyst formation.  The record also documents that the Veteran right knee disability is currently right  knee degenerative joint disease status post arthrotomy for patella relocation with scar (formerly, residuals of right knee injury, status post arthrotomy and arthroscopy).  The 20 percent rating is currently assigned Diagnostic Code 5257 (for other knee impairment, to include recurrent subluxation and lateral instability).  See 38 C.F.R. § 4.71a.

Thus, the resolution of this appeal turns on the question is whether the Veteran's right SC disability was caused or is aggravated by her service-connected right knee disability.  The record includes opposing medical opinions on this point.

The November 2013 VA examiner opined that the Veteran's right SC joint disability was less likely than not proximately due to or the result of her service-connected right knee disability.  The examiner noted discrepancies in the Veteran's history and reported that there was doubt-although he could not say absolutely-that the right knee condition did not contribute to the fall which injured her SC joint.  The examiner noted there was a chance of cause and effect but that it was less than 50 percent.  Although the opinion, itself, is not a model of clarity, the VA examiner's conclusion clearly was based on review of the claims file and examination of the Veteran.  

Also of record is an August 2013 statement from the Veteran's private physician.  The physician notes that she sustained injury to the right SC joint after tripping.  He noted a preexisting right knee injury, which made the trip more likely than not cause the increased severity of her injury.  The physician notes that it was his belief that with a healthy knee the Veteran would not have sustained as severe an injury.  Thus, the right knee instability created the severity of the right SC joint subluxation, as she was not able to correct herself from falling so hard onto her right SC joint.  The Board finds that the private physician's opinion, based on his understanding of the pertinent facts in this case as well as the medical principles involved, is competent and credible evidence of a nexus between the Veteran's right SC joint disability and her service-connected right knee disability.  

The Board finds that the private medical opinion should be accorded at least as much probative weight as the VA physician's opinion.  While there is no evidence that the private physician reviewed the Veteran's claims file, the opinion proffered contains sufficient detail of the Veteran's history and symptomatology, consistent with the Veteran's documented medical history and assertions.  Furthermore, during the February 2015 hearing, the Veteran testified that she had been treated by this physician for many years, indicating his familiarity with her disability.  Notably, consistent with the private physician's opinion is a VA treatment record dated in February 2012, discussed above, which includes a notation that the Veteran's fall, which resulted in injury to her right SC joint, was caused by her right knee disability.  Even the November 2013 VA examiner conceded at least the possibility that the Veteran's falls were due tthe service-connected right knee disability.

As such, after carefully reviewing the evidence of record, the Board finds no adequate basis to reject the August 2013 private opinion, which is favorable to the Veteran.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Evans v. West, 12 Vet. App. 22, 26 (1998).  

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 3.102; see also 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

Given the totality of the evidence, to include the medical opinion evidence and resolving all reasonable doubt in the Veteran's favor, the Board concludes that the criteria for service connection for a right SC joint disability, as secondary to service-connected right knee disability, are met.  


ORDER

Service connection for right SC joint disability, as secondary to service-connected right knee disability, is granted.  



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


